Bob Carr,                                           From the 47th District Court
 Appellant                                           of Potter County
v. No. 07-05-00443-CV                               March 8, 2007
Guy's Plumbing                                      Opinion by Judge Pirtle
 Appellee

                                     JUDGMENT

       Pursuant to the opinion of the Court dated March 8, 2007, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant Bob Carr pay all costs in this behalf expended

for which let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo